Case 6:19-cv-00861-MJJ-PJH Document 17 Filed 07/13/20 Page 1 of 2 PageID #: 1337




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 HEATHER LYNN HALL                             CASE NO. 6:19-CV-00861

 VERSUS                                        JUDGE JUNEAU

 U S COMMISSIONER SOCIAL                       MAGISTRATE JUDGE HANNA
 SECURITY ADMINISTRATION

                                   JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein, after an independent review of the record, noting the

 absence of any objection, and having determined that the findings and

 recommendations are correct under the applicable law;

       IT IS ORDERED that the Commissioner’s decision should be REVERSED

 and REMANDED to the Commissioner pursuant to the fourth sentence of 42 U.S.C.

 § 405(g). More particularly, the Commissioner is instructed to again evaluate

 whether Claimant meets the criteria of Listing 1.02A. Specifically, the

 Commissioner should engage an orthopedic specialist to evaluate Claimant’s ability

 to ambulate effectively as contemplated by 1.00B2b. The Commissioner is further

 instructed to re-assess Claimant’s residual functional capacity in accordance with

 the Report and Recommendation.
Case 6:19-cv-00861-MJJ-PJH Document 17 Filed 07/13/20 Page 2 of 2 PageID #: 1338



        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of July,

2020.



                                          ______________________________
                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
